Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 04/06/2022.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract and claims 1, 2, 5-7, 11, 17, 19 and 21 has been amended.  Claim 18 have been canceled.  Claims 1-17 and 19-25 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 04/06/2022 with respected to the rejection of Shen William Wu have been fully considered and are persuasive (see pages 10-12 of an amendment filed 04/06/22).  The rejection of Shen William Wu has been withdrawn.
Allowable Subject Matter
3.	Claims 1-17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Shen William Wu, Ishikawa Toru and Inuo Takeshi taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “a memory device that comprises a memory array; activating, in response to receiving the activate command, row logic circuitry coupled with the memory array; activating, in response to receiving the activate command, a bank of the memory array after activating the row logic circuitry, wherein the row logic circuitry is activated based at least in part on a latency relative to an edge of a clock signal; and performing, after activating the bank and the row logic circuitry, an access operation for one or more memory cells within the bank” in a method as claimed in the independent claim 1.  Claims 2-4 are also allowed because of their dependency on claim 1; or
Per claim 5: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “a memory device that comprises a memory array; activating, in response to receiving the activate command, row logic circuitry coupled with the memory array; Page 3 of 13Application. No. 16/885,912PATENT Amendment dated April 6, 2022 Reply to Office Action dated January 6, 2022 activating, in response to receiving the activate command, a bank of the memory array after activating the row logic circuitry; performing, after activating the bank and the row logic circuitry, an access operation for one or more memory cells within the bank; receiving a precharge command at the memory device; and deactivating, in response to receiving the precharge command, the row logic circuitry” in a method as claimed in the independent claim 5; or
Per claim 6: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “memory device that comprises the memory array, wherein the row logic circuitry is deactivated when the memory device receives the activate command; activating, in response to receiving the activate command, the row logic circuitry coupled with the memory array; activating, in response to receiving the activate command, a bank of the memory array after activating the row logic circuitry; and performing, after activating the bank and the row logic circuitry, an access operation for one or more memory cells within the bank” in a method as claimed in the independent claim 6; or
Per claim 7: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “memory device that comprises a memory array, wherein the row logic circuitry is deactivated when the memory device receives the activate command; Page 4 of 13Application. No. 16/885,912PATENT Amendment dated April 6, 2022 Reply to Office Action dated January 6, 2022activating, in response to receiving the activate command, the row logic circuitry coupled with the memory array; activating, in response to receiving the activate command, a bank of the memory array after activating the row logic circuitry; and performing. after activating the bank and the row logic circuitry, an access operation for one or more memory cells within the bank” in a method as claimed in the independent claim 7; or
Per claim 8: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “a memory device that comprises a memory array; receiving an access command at the memory device after receiving the activate command; activating, in response to receiving the access command, error correction code circuitry coupled with the memory array; and accessing one or more memory cells within a bank of the memory array based at least in part on activating the error correction code circuitry” in a method as claimed in the independent claim 8.  Claims 9-16 are also allowed because of their dependency on claim 8; or
Per claim 17: there is no teaching, suggestion, or motivation for combination in the prior art to “a controller coupled with the row logic circuitry and the bank, wherein the controller is configured to: receive an activate command at the die; activate, in response to receiving the activate command, the row logic circuitry based at least in part on coupling one or more of the first set of power supply nodes with one or more of the second set of power supply nodes; activate, in response to receiving the activate command, the bank after activating the row logic circuitry; and perform, after activating the bank and using the row logic circuitry, an access operation for one or more memory cells within the bank” in an apparatus as claimed in the independent claim 17.  Claims 19-20 are also allowed because of their dependency on claim 17; or
Per claim 21: there is no teaching, suggestion, or motivation for combination in the prior art to “a controller coupled with the row logic circuitry and the bank, wherein the controller is configured to: receive an activate command at the die; activate, in response to receiving the activate command, the row logic circuitry; activate, in response to receiving the activate command, the bank after activating the row logic circuitry; perform, after activating the bank and using the row logic circuitry, an access operation for one or more memory cells within the bank; receive a precharge command at the die; and deactivate, in response to receiving the precharge command, the row logic circuitry” in an apparatus as claimed in the independent claim 21; or
Per claim 22: there is no teaching, suggestion, or motivation for combination in the prior art to “a controller coupled with the error correction code circuitry and the bank, wherein the controller is configured to: receive an activate command at the die; receive an access command at the die after receiving the activate command; Page 8 of 13Application. No. 16/885,912PATENT Amendment dated April 6, 2022 Reply to Office Action dated January 6, 2022 activate, in response to receiving the access command, the error correction code circuitry; and access one or more memory cells within the bank based at least in part on activating the error correction code circuitry” in an apparatus as claimed in the independent claim 22.  Claims 23-25 are also allowed because of their dependency on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.